Order Entered October 25, 2016




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     No. 05-16-01247-CV

                         IN RE CLAUDE T. MARSHALL, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F01-74865-KN

                                         ORDER
                        Before Justices Francis, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.

                                                 /s/ CRAIG STODDART
                                                     JUSTICE